John I. Purtle, Justice, dissenting. Chief Younts made it clear from the commencement of negotiations that he expected to be paid for accumulated compensatory overtime. The City Council agreed and inserted a provision in the ordinance agreeing not to interfere with either his right to “pension benefits” or “compensatory time.” He made diligent inquiry at the city hall about his compensatory time and specifically made his acceptance conditioned upon payment to him of his “compensatory time.” The city did not reject his conditioned acceptance until long after the deal was struck. Although the city may not have intended to pay compensatory time, such intention was not manifested until much later when it decided not to pay the chiefs compensatory overtime in full. I believe Chief Younts is entitled to payment for compensatory overtime to the extent revealed by the records at city hall where he was required to daily submit a record of the hours he worked. A citizen ought to be able to deal in trust and confidence with his government.